Citation Nr: 1447789	
Decision Date: 10/28/14    Archive Date: 11/05/14

DOCKET NO.  12-10 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for back strain with lumbar degenerative disc disease and neurogenic claudication secondary to L2-3 central canal stenosis (low back disability).

2.  Entitlement to a separate, compensable rating for sciatic nerve disability of the left lower extremity.

3.  Entitlement to an effective date prior to January 9, 2009, for an award of a total rating on the basis of individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law



ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had service from July 1966 to July 1968 and from March 1974 to November 1983.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  In February 2011, the RO granted 20 percent for the Veteran's back strain with lumbar degenerative disk disease and neurogenic claudication secondary to L2-L3 central canal stenosis, effective August 31, 2007.  While the Veteran did not submit a claim with respect to the propriety of the rating assigned for this left lower extremity radiculopathy, such issue is part and parcel of his claim of entitlement to a higher rating for his lumbar spine disability as the rating criteria governing the evaluation of that disability specifically indicates that any associated objective neurologic abnormalities be separately evaluated under an appropriate Diagnostic Code.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237, General Rating Formula for Diseases and Injuries of the Spine (2014).  Therefore, the Board has jurisdiction over such issue, and it has been included on the title page of this decision.  

The Veteran also received an evaluation of 100 percent for his low back disability, effective January 11, 2008, based on surgical or other treatment necessitating convalescence.  A 20 percent evaluation was assigned thereafter, effective March 1, 2008.  A 100 percent evaluation was then assigned, effective October 15, 2008, based on surgical or other treatment necessitating convalescence.  Finally, a 20 percent evaluation was assigned from January 9, 2009, forward.

In March 2012, the RO granted total disability due to individual unemployability, effective January 9, 2009.  The Veteran timely appealed both decisions.  The Board notes that because the increase and assignment of a separate evaluation did not constitute a full grant of the benefits sought, the increased rating issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).
 
The issue of entitlement to an effective date prior to January 9, 2009 for a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACTS

1.  Since August 31, 2007, the Veteran's back strain with lumbar degenerative disc disease and neurogenic claudication secondary to L2-L3 central canal stenosis has been, at worst, manifested by thoracolumbar spinal flexion of 60 degrees, extension of 15 degrees, right and left lateral flexion of 20 degrees, right and left lateral rotation of 20 degrees; there has been no spinal ankylosis, or incapacitating episodes of intervertebral disc syndrome.

2.  For the entire appeal period stemming from the August 31, 2007 claim, the Veteran's low back disability is manifested by radiculopathy of the left lower extremity, resulting in no more than mild, incomplete paralysis of the sciatic nerve.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent for back strain with lumbar degenerative disc disease and neurogenic claudication secondary to L2-L3 central canal stenosis have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5237 (2014).
  
2.  The criteria for a separate 10 percent rating, but no higher, for sciatic nerve disability of the left lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.124a, DC 8520.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Ratings for Low Back Disability, and 
Sciatic Nerve Disability of the Left Lower Extremity

The Veteran contends that his service-connected back strain with lumbar degenerative disc disease and neurogenic claudication secondary to L2-L3 central canal stenosis (low back disability) is more severe than currently rated (20 percent, effective August 31, 2007).  The Veteran's low back disability also includes evidence of an associated objective neurologic abnormality that is manifested by a sciatic nerve disability of the left lower extremity.  See 38 C.F.R. § 4.71a, Note 1.  

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2014).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where, as here, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

In rating musculoskeletal disabilities, the Board must consider whether a rating is warranted on the basis of functional loss due to pain or due to other factors including weakness, fatigability, incoordination, or pain on movement of a joint.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Painful motion is an important factor of joint disability which is entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  However, the evaluation of painful motion as limited motion only applies when the limitation of motion is noncompensable under the applicable Diagnostic Code.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

The Board has reviewed all the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the current appeal.

Under the applicable criteria, a lumbosacral strain is rated under the general rating formula for rating diseases and injuries of the spine.  38 C.F.R. § 4.71a, DC 5237.

Under the general rating formula, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees, but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees, but not greater than 40 degrees; or, combined range of motion of the entire thoracolumbar spine greater than 120 degrees, but not greater than 235 degrees; or, combined ranges of motion of the entire cervical spine greater than 170 degrees, but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  Id.

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees, but not greater than 30 degrees; or, combined range of motion of the entire thoracolumbar spine not greater than 120 degrees; or combined range of motion of the entire cervical spine not greater than 170 degrees; or, if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A 30 percent rating is warranted if forward flexion of the cervical spine is 15 degrees or less or if there is favorable ankyloses of the entire cervical spine.  Id.

A 40 percent rating is warranted if there is unfavorable ankylosis of the entire cervical spine; or, if forward flexion of the thoracolumbar spine is to 30 degrees or less; or, if there is favorable ankylosis of the entire thoracolumbar spine.  Id.

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent rating is warranted for ankylosis of the entire spine.  Id.

Note 1 to the General Rating Formula for Diseases and Injuries of the Spine specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate Diagnostic Code.

Note 2 provides that normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and the normal combined range of motion of the thoracolumbar spine is 240 degrees.  Each range of motion measurement is to be rounded to the nearest five degrees.  Id.

Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve.  Mild, incomplete paralysis of the sciatic nerve warrants a 10 percent rating.  A 20 percent rating requires moderate, incomplete paralysis of the sciatic nerve.  A 40 percent rating requires moderately severe, incomplete paralysis of the sciatic nerve.  A 60 percent rating requires severe, incomplete paralysis with marked muscular atrophy.  An 80 percent rating requires complete paralysis.  When there is complete paralysis, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a.  

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See Schedule of ratings explanation for "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124a, which precedes DC 8510.

After a full review of the record, and as discussed below, the Board concludes that an initial rating greater than 20 percent for back strain with lumbar degenerative disc disease and neurogenic claudication secondary to L2-L3 central canal stenosis is not warranted.  However, a separate, compensable rating for a mild sciatic nerve disability of the left lower extremity is warranted.  

VA treatment records dated from June 2007 to September 2007 reflect complaints of a back problem since 1978, when the Veteran was told that he had a "bad disc."  He also complained of pain radiating down his left leg, as well as weakness and numbness going down both legs.  A diagnosis of progressive lumbar disc disease with severe left-sided sciatica and right bilateral leg weakness was provided in September 2007.  Radiographic imaging from September 2007 revealed an annular tear within the foramen to the left at L4-5 with a mild central bulge and donut-like ring stenosis at L2-L3 with a mild degenerative spondylolisthesis of L2 anterior to L3.  

On VA examination in November 2007, the Veteran endorsed symptoms of low back pain.  He also reported left leg pain with numbness down to the foot, and right leg pain with numbness down to the calf.  He also stated that the left leg is worse than his right leg.  The examiner assessed that neurogenic claudication is presumed to be secondary to the L2-3 central stenosis.  The examiner found no signs of spasms, atrophy, erythema, or edema.  Lumbar flattening was noted as present, but the Veteran did not have signs of kyphosis, lordosis, or scoliosis.  His gait was recorded by the examiner as "antalgic with slow propulsion."  The Veteran's thoracolumbar range of motion was forward flexion of 90 degrees, extension of 20 degrees, right and left lateral flexion of 30 degrees, right lateral rotation of 25 degrees, and left lateral rotation of 20 degrees, all with pain on active range of motion.  The Veteran did not report any incapacitating episodes within the past year, but did describe his low back pain as constant, sharp, achy, shooting, and dull in nature.  The examiner noted that there was no additional loss of range of motion during flare-ups, repetitive use, painful motion, weakness, lack of endurance, incoordination, or excessive fatigability.  

VA treatment records dated from November 2007 to May 2009 reflect continued treatment for the Veteran's low back disability, including a decompression operation on the lumbar spine in January 2008.

The Veteran was given a VA examination in May 2009.  During the examination, he endorsed symptoms of low back pain, and bilateral leg numbness.  The Veteran stated that his left leg affects him more than his right leg, but that both feet will "go numb" on him if he sits too long.  The examiner found decreased sensation in the Veteran's lateral left foot.  His thoracolumbar range of motion was forward flexion of 60 degrees, extension of 15 degrees, right and left lateral flexion of 20 degrees, right and left rotation of 20 degrees.  Again, the examiner noted that there was no additional loss of range of motion during flare-ups, repetitive use, painful motion, weakness, lack of endurance, incoordination, or excessive fatigability.  A diagnosis of a lumbar spine condition status post two low back surgeries with residual burning sensation and numbness in both the right and left legs was provided.

The Veteran submitted private treatment records from April 2011.  The physician concluded that the Veteran's "postoperative changes were consistent with [his] history, and without evidence of acute complication."  He also had "mild to moderate bilateral foraminal stenosis at L2-3 and L3-4 secondary to annular bulging, endplate and osteophyte formation."  While this diagnostic report was helpful to gain information from another physician's perspective regarding the Veteran's spinal disability, the Board does not find it probative for VA rating purposes as it did not discuss range of motion testing or show evidence of ankylosis.

During his July 2011 VA examination, the Veteran reported symptoms of bilateral leg numbness and constant pain in both of his legs and low back that had become progressively worse over the last three months.  The examiner noted that the Veteran had a history of stiffness, spasms, and constant lumbar spine pain.  The Veteran also reported radiating bilateral pain in his lower extremities that he described as "pins and needles."  The examiner found that the Veteran was able to walk at least one quarter of a mile, but that his gait was antalgic.  There was no ankylosis of the thoracolumbar or cervical spine.  The Veteran had bilateral symptoms of thoracolumbar spasms, pain with movement, and tenderness, but these symptoms were not severe enough to be responsible for his antalgic gait.  His thoracolumbar range of motion was forward flexion of 60 degrees, extension of 20 degrees, right and left lateral flexion of 20 degrees, right and left rotation of 20 degrees, all with pain on active range of motion.  The Veteran's cervical spine range of motion was forward flexion of 45 degrees.  The examiner noted that repetitive use was possible with no additional limitation of degrees of motion.  There were no signs of Lumbar Intervertebral Disc Syndrome, but the Veteran did test positive bilaterally for Lasegue's Sign.  Radiographic imaging of the lumbar spine showed "post op changes consistent with previous decompressive laminectomy L2-L3, L3-L4."  Ultimately, the VA examiner diagnosed the Veteran with degenerative joint disease L2-L3, L3-L4, and status post decompressive laminectomy with sequela of chronic pain.  The examiner noted that this diagnosis affects the Veteran's occupational activities due to decreased mobility, pain, and problems with lifting and carrying objects.  However, the examiner also noted that this disability does not prevent the Veteran from obtaining a sedentary position that allows for frequent breaks to stand and walk around from the chair or office setting.

The Veteran was given another VA examination in September 2012.  During the examination, the Veteran endorsed symptoms of low back pain that was constant, sharp, and burning in the middle of his lumbar area, bilaterally.  The pain was described as pounding, throbbing, and stiff.  The Veteran stated that he had intermittent pain in both legs from his back to his feet, which he described as aching and worsened upon walking, lifting, turning, and prolonged sitting or standing.  He also reported symptoms of constant numbness, tingling, and burning in both legs.  The Veteran stated that he felt as if his left leg had decreased in strength, which caused him to drag it sometimes.  He also did not report any flare-ups that impact the function of his thoracolumbar spine.  

The Veteran's thoracolumbar range of motion results during this VA examination were forward flexion of 60 degrees, extension of 20 degrees, right and left lateral flexion of 20 degrees, right and left rotation of 20 degrees, all with pain on active range of motion.  After repetitive use testing, the only changes occurred in the Veteran's forward flexion, which ended at 50 degrees, and extension that ended at 15 degrees.  There were no additional limitations in range of motion testing, but he did have functional loss and/or functional impairment.  The contributing factors of disability were listed as less movement than normal, and pain on movement.  The examiner noted that the Veteran had mild diffuse localized tenderness or pain to palpation for joint and/or soft tissue of the thoracolumbar spine.  However, the Veteran did not have any guarding or muscle spasms.  The Veteran tested negative for signs of radiculopathy, and there were no other neurologic abnormalities noted by the examiner.  Furthermore, the examiner found that the Veteran did not have Intervertebral Disc Syndrome.  

Other pertinent findings made during the September 2012 VA examination included Waddell nonorganic physical signs in the Veteran.  His Waddell score was 3 out of 5, which indicated that "pain magnification behavior [was] present, and that range of motion measurements in [the Veteran] most likely [did] not represent full functional range of motion, but rather likely [represented] conscious or unconscious limitation of motion secondary to pain perception or behavior."  The examiner diagnosed the Veteran with postoperative multilevel degenerative disc disease and spinal stenosis of the lumbar spine.  The examiner noted that functional impairment included limitations lifting only 20 to 30 pounds on occasion, avoidance of repetitive bending and twisting, or change in position between sitting, and standing and walking every 30 to 60 minutes

Considering the evidence of record, there is no basis for an increased rating for the Veteran's service-connected low back disability.  In order to find that a 40 percent rating is appropriate under DC 5237, there must be evidence of forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  The Veteran's forward flexion of the thoracolumbar spine has constantly been measured as 60 degrees, and he has not shown any signs of ankylosis.  However, the Board finds that the Veteran has shown mild, incomplete paralysis of the left lower extremity.

To the extent the Veteran contends that his service-connected low back disability has been more disabling than the currently assigned rating reflects, the Board notes that he is competent to endorse symptoms such as lower back pain and radiculopathy.  Nonetheless, application of the rating criteria to the objective evidence of spinal symptoms documented in the record reveals that a higher rating is not warranted, and he is separately rated for neurologic symptoms of his left lower extremity.  

The Board has also considered whether a higher rating may be warranted under an alternative Diagnostic Code, and finds that because the Veteran has been diagnosed with back strain with lumbar degenerative disc disease and neurogenic claudication secondary to L2-L3 central canal stenosis, DC 5237 remains the most appropriate Code under which to rate the service-connected low back disability, and DC 8520 remains the most appropriate Code to rate his neurological abnormalities.  See Butts v. Brown, 5 Vet. App. 532 (1993).  The Board has considered the applicability of rating the disability under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, however, on VA examination in September 2012, the physician specifically ruled out Intervertebral Disc Syndrome.  Even if the Veteran has Intervertebral Disc Syndrome, bed rest as prescribed by a physician is not documented in the record.  

The Board has also considered whether referral for an extraschedular rating is warranted for the service-connected low back disability.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id. at 115.

Here, the schedular rating criteria used to rate the Veteran's service-connected disabilities listed above, reasonably describe and assess the Veteran's disability levels and symptomatology.  The criteria rate the disabilities on the basis of certain ranges of motion, pain, and degree of nerve paralysis; thus, the demonstrated manifestations specifically associated with his service-connected low back disability and lower extremity - namely pain associated with movement and numbness - are contemplated by the provisions of the rating schedules.  As the Veteran's disability picture for the entire appeal period is contemplated by the rating schedules, the assigned schedular evaluations are adequate.  For these reasons, the Board finds that the schedular rating criteria is adequate to rate the Veteran's disabilities, and referral for consideration of an extra-schedular evaluation is not warranted.

Based on the foregoing, the Board finds that the evidence is against an initial rating for back strain with lumbar degenerative disc disease and neurogenic claudication secondary to L2-L3 central canal stenosis greater than 20 percent.  See 38 C.F.R. § 4.71a.  As such, the benefit of the doubt doctrine is inapplicable and the Veteran's claim regarding his low back disability must be denied.  38 C.F.R. §§ 3.102, 4.3.  

However, the Board finds that a 10 percent rating, but no higher, for the Veteran's sciatic nerve disability of the left lower extremity is warranted.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  The Veteran's appeal arises from an appeal of the initial evaluation following the grant of service connection.  Once service connection is granted, the claim is substantiated, and additional notice is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims.  Based on the foregoing, adequate notice was provided to the Veteran prior to the transfer and certification of this case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and no further notice is needed under VCAA.

Next, VA has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  Here, service records have been obtained as have records of VA treatment.  Based on the foregoing, the Board finds that VA has met its duty to assist with regard to records development.

The Veteran was afforded VA examinations with respect to his claim in November 2007, May 2009, July 2011 and September 2012.  During those examinations, the VA examiners conducted physical examinations of the Veteran with diagnostic testing, were provided the claims file for review, took down the Veteran's history, considered the lay evidence presented, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on history and examinations that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met regarding the matters on appeal.  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).

All necessary development has been accomplished; therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record.  The Board has carefully considered such statements, and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the duties to notify and assist the Veteran in the development of this claim have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


	(CONTINUED ON NEXT PAGE)

ORDER

An initial rating in excess of 20 percent for back strain with lumbar degenerative disc disease and neurogenic claudication secondary to L2-L3 central canal stenosis is denied.

A separate, compensable rating of 10 percent since August 31, 2007, is granted for sciatic nerve disability of the left lower extremity.


REMAND

In short, the Veteran contends that he is entitled to an effective date prior to January 9, 2009, for a total disability rating due to individual unemployability (TDIU).  It has been argued that the correct effective date is August 31, 2007, as this is when the Veteran claims that he became entitled to this rating.  See VA Form 9, received April 30, 2012.  

The effective date of an evaluation and award of compensation will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

Prior to January 9, 2009, the Veteran's service-connected disabilities were headaches, evaluated as 10 percent disabling, effective August 31, 2007; bilateral hearing loss, evaluated as 30 percent disabling, effective August 31, 2007; back strain with lumbar degenerative disc disease and neurogenic claudication secondary to L2-L3 central canal stenosis, evaluated as 20 percent disabling, effective August 31, 2007, and; tinnitus, evaluated as 10 percent disabling, effective November 11, 1983.  Excluding the periods mentioned in the Introduction where the Veteran received temporary, total evaluations due to surgical or other treatment necessitating convalescence, his combined rating was only 60 percent on August 31, 2007, and then increased to 80 percent on January 9, 2009.  Therefore, the minimum schedular criteria for TDIU were not met prior to January 9, 2009.  See 38 C.F.R.  § 4.16(a) (2014). 

Even when the criteria under 38 C.F.R. § 4.16(a) are not met, entitlement to TDIU on an extra-schedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).  However, the Board does not have the authority to assign an extraschedular TDIU in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  

The Veteran submitted an informal claim for entitlement to TDIU on January 9, 2009, and he submitted his formal application for TDIU in June 2011.  Therefore, January 9, 2009, is accepted as the date of the Veteran's claim for entitlement to TDIU.  See 38 C.F.R. § 3.155.  Because the effective date for entitlement to TDIU may not be earlier than the date of the claim, the Board must now consider whether referral to the Director, Compensation and Pension Service, for consideration of entitlement to TDIU on an extra-schedular basis is warranted for the period from January 10, 2008 to January 8, 2009.  See 38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.400, 4.16(b).  

Though the criteria for TDIU under 38 C.F.R. § 4.16(a) are not met from January 10, 2008 to January 8, 2009, there is evidence suggesting that the Veteran was unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.  See 38 C.F.R. §§ 3.340, 4.16(b).  

The Board notes that the Veteran has been unemployed since January 10, 2008.  His past work experience has been as a mechanic.  See e.g., August 2011 Statement in Support of Claim, VA Form 21-4138.  According to the Veteran, he received a 90-day training course through the VA to help him maintain employment once he recovered from back surgery in 2011.  However, the Veteran stated that he could only minimally perform in this type of work because it aggravated his low back disability symptoms due to physical acts such as lifting, bending, and stooping.  Id.  

The evidence shows that the Veteran was not able to perform these physical acts in a work-like setting during the period from January 10, 2008 to January 8, 2009.  See generally 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  On VA examination in July 2011, the examiner opined that the Veteran's service-connected back disability negatively affects him when functioning in an occupational environment due to decreased mobility, problems with lifting and carrying objects, and overall low back pain.  This examiner also commented that the Veteran had to be assigned different duties as a result of his low back disability.  Further, the Veteran has attested that he has been unable to work due to his back disability since January 10, 2008.  See e.g., August 2011 Statement in Support of Claim.  

The Board finds that referral to the Director, Compensation and Pension Service, for consideration of entitlement to TDIU for the period from January 10, 2008 to January 8, 2009, is warranted under  38 C.F.R. § 4.16(b) because the Board does not have the authority to assign an extraschedular TDIU in the first instance.  Bowling, 15 Vet. App. at 1.  It is also unclear whether or not the Veteran has applied for Social Security Administration (SSA) benefits, in light of the fact that he has worked part-time since 1990.  See May 2009 C&P Examination, General Medical Examination.

Accordingly, the case is REMANDED for the following action:

1. After conducting any development that is deemed warranted, including requests for potential SSA records, refer the issue of entitlement to TDIU during the period from January 10, 2008 to January 8, 2009, to the Director, Compensation and Pension Service, for adjudication.  

If the Director, Compensation and Pension Service, deems that entitlement to TDIU during this period is warranted, indicate the exact date that the Veteran became unemployable.  

2. If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an opportunity to respond before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



Department of Veterans Affairs


